               Case 3:20-cv-03713-WHA Document 72 Filed 03/16/21 Page 1 of 1
                                                                                                     Reset Form

 1                                          UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3                                                     )
                                                       )            3:20-cv-3713
                                                           Case No: _______________
 4        IN THE MATTER OF THE COMPLAINT               )
          OF BRIAN CHRISTOPHER AMBLE AS                )   APPLICATION FOR
 5        THE ALLEGED OWNER OF A
          CERTAIN 1971 FAR EAST MARINER
                                                       )   ADMISSION OF ATTORNEY
          40 BEARING HULL IDENTIFICATION               )   PRO HAC VICE
 6        NUMBER GM82 AND HER ENGINES,                 )   (CIVIL LOCAL RULE 11-3)
          TACKLE, APPURTENANCES, ETC.                  )
 7                                                     )
                                                       )
 8
         I, Adam E. Deitz                         , an active member in good standing of the bar of
 9
                                     hereby respectfully apply for admission to practice pro hac vice in the
        Appellate Division of the Supreme
        Court of the State of New York
10   Northern District of California representing: Aaron Horton                                 in the
     above-entitled action. My local co-counsel in this case is __________________________________, an
                                                                Nicholas J. Neidzwski
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
      MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    21 Bellwether Way, Suite 104                          388 Market St #1300
      Bellingham, WA 98225                                  San Francisco, CA, 94111
14
       MY TELEPHONE # OF RECORD:                             LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (360) 671-6711                                        (415) 851-2424
       MY EMAIL ADDRESS OF RECORD:                           LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    adam@boatlaw.com                                      nick@boatlaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: NYSBA# 5423181.
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 3/15/2021                                                Adam E. Deitz
22                                                                                APPLICANT

23
                                        ORDER GRANTING APPLICATION
24                                FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Adam E. Deitz                              is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: March 16, 2021
                                                             UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
